EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Joshua Jones on 6/25/2021 and 6/28/2021.

The application has been amended as follows: 
1. 	(Currently amended) An access device for surgical procedures comprising:
an end cap including a rigid body with a flexible support sealingly mounted to the rigid body with at least one separate access port for accommodating introduction of individual surgical instruments into a body of a patient, the at least one access port sealingly attached to the flexible support and extending in a proximal direction therefrom, wherein the flexible support is of a material more flexible than those of the rigid body and the at least one access port to provide for relative angular movement of the at least one access port to provide flexibility for positioning surgical instruments introduced through the at least one access port, wherein the flexible support includes a flexible foam material including at least one of a rubber material, a rubber-like material, a VersaFlex material, and/or a foam material made from a gel or gel-like material; wherein each access port includes an axially opposed pair of gripping rims with a portion of the flexible support gripped between the gripping rims.
at least one access port iss proximally through respective bores in the flexible support to extend proximally from the flexible support.
5.	(Canceled)	
6.    	(Currently Amended) The access device as recited in claim [[5]]1, wherein the flexible support has a respective receptacle groove defined therein for receiving each of the gripping rims.
23.    	(Currently Amended) The access device as recited in claim 17, wherein the rigid body includes at least one flexible tab configured to engage and disengage the bottom body to selectively permit or prevent relative axial rotation of the 

The following is an examiner’s statement of reasons for allowance: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, at least an access device comprising at least an end cap including a rigid body with a flexible support that includes a flexible foam material including at least one of a rubber material, a rubber-like material, a VersaFlex material, and/or a foam material made from a gel or gel-like material and each access port includes an axially opposed pair of gripping rims with a portion of the flexible support gripped between the gripping rims. For example, Morgan et al. (US 2011/0124967) discloses a flexible member 26 including foam and access ports 22a, 22b, and 22c but fails to disclose at least an access port including an axially opposed pair of gripping rims with a portion of the flexible support gripped between the gripping rims, and there would be no obvious reason to modify Morgan et al. to satisfy this and each of Applicants' pertinent limitations without an application of improper hindsight reasoning. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775